Citation Nr: 1526843	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected residuals of in-grown toenail, right great toe. 


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA toe examination was conducted in April 2011, more than four years ago.  In the Veteran's January 2013 substantive appeal, he reported worsening symptoms, including an affected gait, that had not been considered at the time of the last VA examination in April 2011.  Therefore, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his right toe disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  Additionally, the record shows that the Veterans receives private medical treatment, and these treatment records were most recently updated in 2011, four years ago.  On remand, the Veteran should be provided an opportunity to submit any outstanding, pertinent private treatment records or authorize VA to obtain those records on his behalf. 

The most recent information of record reflects that the Veteran resides in West Virginia.  A valid power of attorney is currently in effect for West Virginia Department of Veterans Assistance, and the Veteran has not revoked this representation.  West Virginia Department of Veterans Assistance has continued to represent the Veteran throughout the appeal period, most recently filing the Veteran's Form 9 on his behalf in January 2013.  In a June 2014 rating deferral, the RO instructed that the Veteran's claims file needed to be sent to West Virginia Department of Veterans Assistance for review and preparation of a VA Form 646.  To date, this action has not been accomplished.        

An appellant must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  In this regard, when a veteran has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  Therefore, West Virginia Department of Veterans Assistance must be provided an opportunity to offer written argument on the Veteran's behalf, and this argument must be considered by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right toe disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  After the above development has been completed, as well as any other development deemed appropriate, schedule the Veteran for a VA toe examination by an appropriate medical professional to address the current nature and severity of the Veteran's service-connected right toe disability. 

The claims file should be made available to the examiner for review in conjunction with the examination.  All appropriate testing should be conducted, and all findings set forth in a legible report. 

3.  Forward the Veteran's claims file to his representative, West Virginia Department of Veterans Assistance, and afford them an opportunity to file a VA Form 646 before the case is returned to the Board for further appellate review.  Document any communication with the representative, as well as any response received.  

4.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




